DETAILED ACTION
This Office action responds to Application No. 16/843004, filed 04/08/2020.
Claims 1-19 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bagal (US 2014/0188819 A1) in view of Dorward et al (US 2003/0018878 A1).

Re claim 1, Bagal discloses the following:
A method for data deduplication, comprising: (p. 7, ¶ 68).  The storage system is deduplicated;
allocating a storage area in a storage device, the storage area comprising a first storage segment for storing an incompressible data block and a second storage segment for storing a compressed data block, a first size of the first storage segment being greater than a second size of the second storage segment (Fig. 1C; p. 2, ¶ 21-22).  The storage area contains areas for storing both compressed and uncompressed (incompressible) blocks (Fig. 1C).  The compressed blocks take up less space than the uncompressed blocks (first size of the first storage segment being greater than a second size of the second storage segment;
in response to receiving a write request, determining whether a data block to which the write request is related is compressible (p. 2, ¶ 21-22).  In response to receiving a request to write data, the system determines whether a data block is highly compressible (compressible);
determining that the data block is incompressible (p. 6, ¶ 63).  If it is determined that there are insufficient gains from compression (i.e. the block is incompressible), then it is stored uncompressed;
storing the first data segment in the first storage segment through a deduplication operation (p. 7, ¶ 68).  Deduplication is applied to stored data blocks, whether compressed or uncompressed.

Bagal discloses a header for compressed data blocks, but does not specifically disclose adding header information to an incompressible block.

Dorward discloses that in response to determining that the data block is incompressible, adding header information to the data block to generate a first data segment of the first size; and (p. 4, ¶ 48).  The blocks contain headers indicating whether data was compressed and if so, what method was used.  In the case of an incompressible block, the header contains an indication that the block is not compressed (adding header information).  The first size is the size of the incompressible data block plus the size of the header.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data compression header system of Bagal to store header information for both compressed and uncompressed data blocks, because it would be applying a known method to improve a similar method in the same way.  Bagal discloses a data compression system which stores block info for compressed blocks in a header.  Dorward also discloses a data compression system, which has been improved in a similar way to the claimed 

Re claim 2, Bagal and Dorward disclose the method of claim 1, and Bagal further discloses the following:
wherein storing the first data segment in the first storage segment through the deduplication process comprises: creating a logical block corresponding to the first data segment (Fig. 1C; p. 7, ¶ 65 and 68).  The deduplication process maps the various blocks to logical addresses (logical blocks);
generating, based on the [information], a feature value for identifying the first data segment (Fig. 1C; p. 7, ¶ 65 and 68).  A checksum (feature value) is generated for each data block;
in response to determining that the feature value has been comprised in a set of feature values, mapping the logical block via a mapper to the first storage segment in which a data block corresponding to the feature value is located (Fig. 1C; p. 7, ¶ 65 and 68).  If the checksum matches an existing block (the feature value has been comprised in a set of feature values), the deduplication engine (mapper) maps the new logical address to the existing data block (first storage segment);
wherein the mapper is configured for building a mapping of the logical block to the storage area, and the set of feature values comprises different features corresponding to different data blocks (Fig. 1C; p. 7, ¶ 65 and 68).  The mapper maps data blocks to various logical addresses.  The set of logical block checksums identifying each unique data block is the set of feature values.



It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Bagal and Dorward, for the reasons noted in claim 1 above.

Re claim 3, Bagal and Dorward disclose the method of claim 2, and Bagal further discloses the following: wherein storing the first data segment in the first storage segment through the deduplication operation comprises: in response to determining that the feature value is absent from the set of feature values, adding the feature value into the set of feature values; and storing the first data segment in the first storage segment that is available in the storage area (Fig. 1C; p. 7, ¶ 65 and 68).  If the data block does not match a checksum (the feature value is absent from the set of feature values), it is stored in a new block, and the checksum added to the file region map.

Re claim 4, Bagal and Dorward disclose the method of claim 1, and Bagal further discloses that in response to determining that the data block is compressible, adding the header information to the compressed data block to generate a second data segment of the second size; and storing the second data segment in the second storage segment through the deduplication operation (p. 7, ¶ 68 and p. 8, ¶ 75).  If the data block is compressible, it is compressed and a header added to indicate that it is compressed.  The compression causes the data size to be reduced (p. 8, ¶ 75).  The block is then stored according to a de-duplication process (p. 7, ¶ 68).

Re claim 5, Bagal and Dorward disclose the method of claim 4, and Bagal further discloses the following:
wherein storing the second data segment in the second storage segment through the deduplication process comprises: creating a logical block corresponding to the second data segment (Fig. 1C; p. 7, ¶ 65 and The deduplication process maps the various blocks to logical addresses (logical blocks);
generating, based on the header information, a feature value for identifying the first data segment (Fig. 1C; p. 7, ¶ 65 and 68; p. 8, ¶ 75).  A checksum (feature value) is generated for each data block; in the case of a compressed block, this checksum can be stored in a header;
in response to determining that the feature value has been comprised in a set of feature values, mapping the logical block via a mapper to the second storage segment in which a data block corresponding to the feature value is located (Fig. 1C; p. 7, ¶ 65 and 68).  If the checksum matches an existing block (the feature value has been comprised in a set of feature values), the deduplication engine (mapper) maps the new logical address to the existing data block (first storage segment);
wherein the mapper is configured for building a mapping of the logical block to the storage area, and the set of feature values comprises different features corresponding to different data blocks (Fig. 1C; p. 7, ¶ 65 and 68).  The mapper maps data blocks to various logical addresses.  The set of logical block checksums identifying each unique data block is the set of feature values.

Re claim 6, Bagal and Dorward disclose the method of claim 5, and Bagal further discloses the following: wherein storing the second data segment in the second storage segment through the deduplication operation comprises: in response to determining that the feature value is absent from the set of feature values, adding the feature value into the set of feature values; and storing the second data segment in the second storage segment that is available in the storage area (Fig. 1C; p. 7, ¶ 65 and 68).  If the data block does not match a checksum (the feature value is absent from the set of feature values), it is stored in a new block, and the checksum added to the file region map.

The compression ratio for a block is calculated, and if the space saved is below a threshold percentage (ratio greater than a threshold), it is determined that it is not worth compressing (incompressible).

Re claim 8, Bagal and Dorward disclose the method of claim 1, and Bagal further discloses that in response to determining that all first storage elements in the storage area are unavailable, allocating a new storage area in the storage device (pp. 7-8, ¶ 68-74).  In the situation where the checksum does not match any existing block, the existing storage segments (i.e. first storage segments/second storage segments) are not able to store the data (unavailable).  Accordingly, a new block is allocated to store the unique data, and a new checksum entry is added to the file region map.

Re claim 9, Bagal and Dorward disclose the method of claim 4, and Bagal further discloses that in response to determining that all second storage elements in the storage area are unavailable, allocating a new storage area in the storage device (pp. 7-8, ¶ 68-74).  In the situation where the checksum does not match any existing block, the existing storage segments (i.e. first storage segments/second storage segments) are not able to store the data (unavailable).  Accordingly, a new block is allocated to store the unique data, and a new checksum entry is added to the file region map.

Re claims 10-18, Bagal and Dorward disclose the methods of claims 1-9 above, respectively; accordingly, they also disclose electronic devices implementing those methods, as in claims 10-18, respectively (See Bagal, Fig. 1A, computing device 110).  Re claim 10, Bagal further discloses the following:
one or more processors; and (p. 8, ¶ 78);
a storage device for storing one or more programs, the one or more programs, when executed by the one or more processors, causing the one or more processors to perform acts comprising: (p. 8, ¶ 78).

Re claim 19, Bagal and Dorward disclose the method of claim 1 above; accordingly, they also disclose a computer program product having a non-transitory computer readable medium which stores a set of instructions to perform data deduplication (See Bagal, p. 9, ¶ 83-84).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.